People v Francis (2014 NY Slip Op 04959)
People v Francis
2014 NY Slip Op 04959
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
THOMAS A. DICKERSON
PLUMMER E. LOTT
ROBERT J. MILLER, JJ.


2013-02639
 (Ind. No. 10-0238)

[*1]The People of the State of New York, respondent,
vAnthony Francis, appellant.
John F. Ryan, White Plains, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Laurie G. Sapakoff and Richard Longworth Hecht of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the County Court, Westchester County (Warhit, J.), dated February 19, 2013, on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
The resentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
ENG, P.J., DICKERSON, LOTT and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court